Exhibit 10.1

THIRD AMENDMENT TO THE

2011 EQUITY INCENTIVE PLAN

OF SYNIVERSE CORPORATION

This THIRD AMENDMENT TO THE 2011 EQUITY INCENTIVE PLAN OF SYNIVERSE CORPORATION
(this “Amendment”), dated as of February 8, 2018, is made and adopted by
Syniverse Corporation, a Delaware corporation (the “Company”), subject to the
approval of the stockholders of the Company. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).

RECITALS

WHEREAS, the Company maintains the 2011 Equity Incentive Plan of Syniverse
Corporation, adopted as of April 6, 2011 and amended on August 16, 2013 and
May 20, 2015 (the “Plan”);

WHEREAS, the Company desires to amend the Plan as set forth herein; and

WHEREAS, pursuant to Section 8.3 of the Plan, the Plan may be amended at any
time and from time to time by the Administrator;

NOW, THEREFORE, BE IT RESOLVED, that, subject to the approval of the
stockholders of the Company, the Plan shall be amended as follows:

1.    Exhibit A of the Plan is hereby amended and restated in its entirety as
follows:

“17,791,667”

2.    This Amendment shall be effective as of the first date set forth above,
subject to its approval by the stockholders of the Company.

3.    Subject to approval by the stockholders of the Company, this Amendment
shall be incorporated in and form a part of the Plan.

4.    Except as set forth herein, the Plan shall remain in full force and effect
following the date of this Amendment.

[signature page follows]



--------------------------------------------------------------------------------

I hereby certify that the foregoing Amendment was adopted by the Board of
Directors of Syniverse Corporation as of February 8, 2018.

* * * * *

I hereby certify that the foregoing Amendment was approved by the stockholders
of Syniverse Corporation as of February 8, 2018.

Executed as of February 8, 2018.

 

By:   /s/ Laura E. Binion   Officer Name: Laura E. Binion  
Officer Title: General Counsel and Secretary